09-2815-ag
    Jolon-Pineda v. Holder
                                                                                  BIA
                                                                           DeFonzo, IJ
                                                                          A072 442 019
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United            States Court of Appeals
    for the Second Circuit, held at the            Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl            Street, in the City of
    New York, on the 4 th day of May, two           thousand ten.

    PRESENT:
             REENA RAGGI,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _______________________________________

    CARLOS ENRIQUE JOLON-PINEDA,
                      Petitioner,
                        v.                                 09-2815-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, UNITED STATES
    CITIZENSHIP AND IMMIGRATION SERVICES,
             Respondents.
    ______________________________________
    FOR PETITIONER:               Nicholas J. Mundy, Brooklyn, New York.

    FOR RESPONDENTS:              Tony West, Assistant Attorney General,
                                  Civil Division; John S. Hogan, Senior
                                  Litigation Counsel; Channah M. Farber,
                                  Trial Attorney, Office of Immigration
                                  Litigation, Civil Division, U.S.
                                  Department of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner, Carlos Enrique Jolon-Pineda, a native and
citizen of Guatemala, seeks review of a June 5, 2009, order
of the BIA affirming the July 19, 2007, decision of
Immigration Judge (“IJ”) Paul A. DeFonzo denying
petitioner’s application for asylum, withholding of removal,
and relief under the Convention Against Torture (“CAT”). In
re Carlos Enrique Jolon-Pineda, No. A 072 442 019 (B.I.A.
June 5, 2009), aff’g No. A 072 442 019 (Immig. Ct. N.Y. City
July 19, 2007). We assume the parties’ familiarity with the
underlying facts and procedural history of the case.

     Under the circumstances of this case, we review the
decision of the IJ as supplemented by the BIA. See Yan Chen
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established. See
Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);
Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

     Substantial evidence supports the IJ’s adverse
credibility determination. In evaluating Jolon-Pineda’s
credibility, the IJ found that: (1) he testified
inconsistently regarding when he entered the police academy;
(2) his testimony regarding his confrontation with guerillas
was contradicted by his asylum application in several
respects; (3) his testimony regarding the identity of the
individuals searching for him in Guatemala was contradicted
by his asylum application; and (4) he failed to rehabilitate
his testimony with corroborative evidence. Jolon-Pineda
does not challenge these findings with specificity, and
although he argues that he adequately explained his
inconsistent testimony, no reasonable factfinder would have
been compelled to credit his explanations. See Majidi v.
Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005). Moreover, to
the extent Jolon-Pineda argues that he is entitled to relief
because he presented corroborative evidence, as the IJ
properly noted, not one of the nine affidavits he submitted
makes any reference to the incidents comprising the basis of
his asylum application. See Xiao Ji Chen v. United States
Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006) (noting

                             2
that an IJ does not err in citing inadequate corroboration
as a basis for denying relief when a petitioner is otherwise
not credible).

     Because Jolon-Pineda’s claims for withholding of
removal and CAT relief share the same factual predicate as
his asylum claim, the IJ’s adverse credibility determination
is fatal to those claims as well. See Paul v. Gonzales, 444
F.3d 148, 157 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any pending motion
for a stay of removal in this petition is DISMISSED as moot.
Any pending request for oral argument in this petition is
DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3